OPINION of the Court, by
Ch. J. Boyxe.
-This. is a writ of error to a judgment of the court below, overruling a motion to quash an execution which issued up.on a decree dismissing a bill filed by the plaintiff in error.against the defendant with costs. .The motion, to quash was made upon the ground that the clerk had taxed a lawyer’s fee for each defendant. That this may *19be correctly done, in some-cases, ; we have no doubt. "Whether' it'was properly done in this instance, is, however, unnecessary to be decided;: for if it was not allowable, it was a clerical misprision, as was held in the case Uf Hubbard vs. Hite, (fall term, 1814,) and is amendable upon a motion for that purpose, but forms no ground for quashing the execution. The motion tq quash the- execution was correctly overruled,;
judgment affirmed with costs.